Citation Nr: 1425680	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-44 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to an effective date prior to April 24, 2003 for grant of service connection for paranoid schizophrenia.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active duty from December 1969 to August 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous disorder and posttraumatic stress disorder, in unappealed September 1991 and July 1997 rating decisions.  No claim for service connection of a psychiatric disorder was received proximate to the Veteran's separation from service.

2.  The September 1991 and July 1997 rating decisions are final.  The Veteran was given notice of those actions and did not timely disagree therewith.

3.  The Veteran filed a petition to reopen his claim for entitlement to service connection for an acquired psychiatric disorder, claimed as an unspecified nervous disorder, on April 24, 2003.  The claim was granted on the basis of new and material evidence received after the April 2003 application to reopen.

4.  There are no documents of record prior to April 24, 2003 that constitute a petition to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder since the July 1997 final decision.



CONCLUSION OF LAW

The criteria for an effective date prior to April 24, 2003 for grant of service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Where service connection has been granted and an effective date has been made, section 5103(a) notice is no longer required.  The claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Here, the Veteran has made no such assertions of prejudice.  Accordingly, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  The Veteran is not alleging that there are any outstanding documents related to this claim, the facts are not in dispute, and the claim is being decided on a legal basis.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


Earlier Effective Date Claim

The Veteran contends he is entitled to an effective date earlier than April 24, 2003 for his award of compensation for paranoid schizophrenia.  He alleges he first filed a claim for compensation in 1972, and is therefore entitled to an effective date from the day following separation from service.  See June 2012 Statement.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(a).  

If a claim is granted based on presumptive service connection, the effective date of an award of compensation will be the date entitlement arose, if the claim is received within 1 year after separation from active duty; otherwise the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  Where the requirements for service connection are met during service, the effective date will be the day following separation from service if there was continuous active service following the period of service on which the presumption is based and a claim is received within 1 year after separation from active duty.  Id.

A review of the record reveals no claim for compensation filed in 1972.  Rather, the first claim for benefits is a pension claim received in April 1979.  It was based on recent neck and spine impairment from an auto accident.  The Veteran first filed a claim for compensation for a psychiatric disorder in June 1991, 20 years post-separation from service, as an informal claim for entitlement to service connection for a nervous disorder.  In this claim, the Veteran, through his representative, confirmed he had not previously requested service connection for a nervous condition.  In a September 1991 rating decision, the RO denied entitlement to service connection for a nervous disorder.  The Veteran was notified and did not timely disagree with that decision.

In general, RO rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160.  An appeal is initiated by the filing of a notice of disagreement (NOD) within one year from notification of a rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d).

The Veteran did not file a NOD, thus the September 1991 rating decision became final.  

In July 1997, the RO again denied entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  Again, the Veteran was notified and did not file a NOD and the July 1997 rating decision became final.  

A claim to reopen was not received until April 24, 2003.  The claim was granted on the basis of new and material evidence, not service treatment records, that was received subsequent to the April 2003 application to reopen.

The legal authority governing effective dates is clear and specific and the Board is bound by that authority.  Although paranoid schizophrenia is a psychosis subject to presumptive service connection, the RO did not award compensation on a presumptive basis in the November 2009 rating decision.  See 38 C.F.R. 
§§ 3.309(a), 3.384.  Under the circumstances in this case, the appropriate effective date for the grant of service connection for paranoid schizophrenia is the date of receipt of the claim, which was April 24, 2003.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As such, all claims for entitlement to service connection for an acquired psychiatric disorder filed prior to April 24, 2003 were denied with final rating decisions.  

It is noted that the appellant claims he is entitled to the grant of service connection from his separation from service.  There is no legal basis for such an award.  First, he did not claim entitlement to the benefit proximate to service.  Second, he first claimed service connection years post service, and was instructed on two occasions that he did not have an acquired psychiatric disorder related to service.  Finally, when the claim was ultimately allowed it was on the basis of new and material evidence received after the April 2003 application to reopen.  As such, there is no legal basis for assignment of an effective date more proximate to service.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an effective date prior to April 24, 2003 for grant of service connection for paranoid schizophrenia is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


